Citation Nr: 1103089	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee 
osteoarthritis prior to March 3, 2009.

2. Entitlement to a rating in excess of 30 percent for 
status/post-total left knee arthroplasty from May 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1990 to May 1991, in 
addition to reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In June 2009, the RO in Montgomery, Alabama awarded a 
100 percent evaluation for surgical convalescence, effective 
March 3, 2009, followed by a 30 percent evaluation status post 
total left knee arthroscopy, effective May 1, 2010.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  Following the hearing the Veteran submitted additional 
evidence with a signed waiver of RO review.  

The issue of Individual Unemployability has been raised by 
the record (August 2010 testimony), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 3, 2009, the Veteran's service-connected left 
knee disability resulted in pain and slight lateral instability, 
but did not result in ankylosis, or limitation to 60 degrees or 
less of flexion or to more than 5 degrees away from complete 
extension.  

2.  Since May 1, 2010, the Veteran's service-connected left knee 
disability results in pain but not in severe painful motion, 
ankylosis, limitation to 60 degrees or less of flexion or in any 
limitation of extension.  

3.  The schedular criteria reasonably describe the Veteran's 
disability level and symptomatology resulting from all diseases 
and injuries on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee prior to March 3, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2010).


2.  The criteria for a disability rating of 10 percent, but no 
greater, for lateral instability of the left knee prior to March 
3, 2009, only, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a rating in excess of 30 percent for 
status/post total left knee arthroplasty since May 1, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5261, 5262 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

By letters sent to the Veteran in December 2005 and January 2008 
VA informed the Veteran of the information and evidence necessary 
to substantiate his claim.  These letters also advised of this 
and VA's respective duties in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Veterans 
Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  In the instant case some of the notice did not 
precede the initial adjudication.  However, following the 2008 
notice letter, the Veteran had a sufficient opportunity to 
participate meaningfully in the processing of his claim and the 
RO readjudicated the claim by issuance of a statement of the case 
issued in November 2008 and a supplemental statement of the case 
in June 2009, thereby curing any defective notice error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veterans Court, in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), sought to clarify VA's notice obligations in increased 
rating claims.  The Veterans Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  The Veterans Court also held that 
where the claimant is rated under a diagnostic code that contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life, the notice letter must provide at least general 
notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently reversed the Veterans 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential daily life evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the 
November 2008 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 38 
U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(explaining the rule of prejudicial error in the context of 
claims for VA disability benefits).

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, Social Security 
Administration (SSA) disability records, VA examination reports, 
and lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.

The Veteran was afforded VA examinations of his left knee in 
March 2006 and November 2007.  Though the claim files were not 
reviewed by either examiner, the examination reports sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations regarding the Veteran's osteoarthritis of the left 
knee.  The Board finds the examinations to be sufficient 
concerning that issue.  As discussed below, following his left 
knee replacement surgery, the Veteran underwent a private 
evaluation with his long-time physician in July 2010.  That 
private evaluation has provided sufficient information to 
adjudicate this claim.  Thus, the Board finds that a further 
examination is not necessary for the Veteran's left knee. 

For the foregoing reasons, the Board concludes that VA's duties 
to the claimant have been fulfilled with respect to the issues on 
appeal.


Merits

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected left knee prior to March 3, 2009, 
was rated by the RO under the provisions of Diagnostic Code 5003 
for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Under this regulatory provision, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
Veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In rating disabilities involving arthritis, the provisions of 38 
C.F.R. § 4.59 must be considered.  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board notes that under Diagnostic Code 4.45, for the purpose 
of rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities, the interphalangeal, metatarsal, 
and tarsal joints of the lower extremities, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a parity with major 
joints.

Prior to March 3, 2009, the RO rated the Veteran's left knee 
osteoarthritis as 10 percent disabling.   

First, the evidence does not show ankylosis.  Ankylosis is 
defined as a fixation of the joint. At all relevant times, the 
Veteran was able to flex and extend his knee to a certain level.  
While he has consistently complained of pain, he was been able to 
extend and flex his knee.  Therefore, an increased rating based 
on ankylosis is not warranted.  

Next, under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable (zero percent) rating is warranted where knee 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees, a 20 
percent rating is warranted where knee flexion is limited to 30 
degrees, and a 30 percent rating is warranted where knee flexion 
is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable 
rating is warranted where knee extension is limited to 5 degrees, 
a 10 percent rating is warranted where knee extension is limited 
to 10 degrees, a 20 percent rating is warranted where knee 
extension is limited to 15 degrees, a 30 percent rating is 
warranted where knee extension is limited to 20 degrees, a 40 
percent rating is warranted where knee extension is limited to 30 
degrees, and a 50 percent rating is warranted where knee 
extension is limited to 45 degrees.

Accordingly, a higher rating is not warranted based on limitation 
of motion for either flexion or extension.  In a March 2006 
private physical evaluation as part of his Social Security 
disability application, the Veteran's left knee showed flexion to 
130 degrees.  At the VA examination in March 2006, his left knee 
lacked only 5 degrees of full extension (0 degrees is 
anatomically normal) and he could flex his left knee 110 degrees 
without pain (140 degrees is anatomically normal).  Furthermore, 
in a private therapy evaluation in December 2006, he again showed 
a range of motion of 0 to 135 degrees.  In the November 2007 VA 
examination, he could flex his left knee to 110 degrees.  Then 
again in an April 2008 private consultation with his long-time 
physician Dr. H., his left knee was described as a few degrees 
short of full extension and flexion was "easily" back beyond 
115 to 120 degrees.  These ranges of motion do not support a 
rating in excess of 10 percent prior to March 3, 2009.  

The Board has also considered whether the Veteran was entitled to 
a separate compensable rating for recurrent subluxation or 
lateral instability under DC 5257.  In order to warrant a 
compensable rating under DC 5257, the evidence must show "slight" 
recurrent subluxation or lateral instability prior to March 3, 
2009.

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided. However, in cases 
where the record reflects that the Veteran has separate and 
distinct manifestations of his disability, § 4.14 does not bar 
assignment of separate ratings.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  Id.  
VA's General Counsel has issued a precedent opinion holding that, 
consistent with Esteban, a Veteran may be assigned separate 
ratings under Diagnostic Code 5257 and Diagnostic Code 5003, 
provided that a separate rating must be based upon additional 
disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is assigned for 
slight recurrent subluxation or lateral instability, a 20 percent 
rating is assigned for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability.  Id.

In this case, the evidence tends to show that the Veteran had 
instability of the left knee prior to March 3, 2009.  
Specifically, at an evaluation with his private physician Dr. H. 
in May 2006, the physician noted pseudolaxity with valgus stress 
in the left knee.  By October 2006, the same physician approved 
of the Veteran's use of a Unloader knee brace, noting that this 
"stable" platform could help his other knee.  The Veteran 
reported instability at his November 2007 VA examination.  His 
private physician again noted pseudolaxity with valgus stress in 
the April 2008 evaluation.  Based on this evidence, the Board 
finds slight lateral instability was shown and so, a separate 
evaluation for instability/subluxation was warranted prior to 
March 3, 2009.   

The extent of his instability prior to March 3, 2009 is no more 
than slight.  A March 2006 examination found the Veteran's left 
knee to be stable to varus and valgus stress; Dr. H. referred to 
his left knee stability as slight pseudolaxity with valgus stress 
and no laxity with varus stress.  From this evidence the Board 
concludes that the Veteran's left knee instability did not 
approximate a finding of moderate instability.  

Throughout the record, the Veteran complained of pain.  Following 
his receipt of the left knee Unload brace, the Veteran reported 
to his private physician in January 2007 that the brace did help 
with the pain as well.  

The clinical records and the above described examination reports 
are evidence against assigning higher or other additional 
evaluations for the Veteran's left knee osteoarthritis disability 
prior to the March 2009 total knee replacement.  None of the 
criteria for ratings under any applicable diagnostic code are met 
other than the criterion of painful joints due to arthritis.  An 
evaluation is in place for the minimum compensable rating of the 
left knee, which is what is specified whether under Diagnostic 
Code 5003 or by application of § 4.59.  There is no evidence 
favorable to other additional or higher ratings under the 
schedule.

As noted above, in March 2009, the Veteran underwent total left 
knee arthroplasty.  Accordingly, in the June 2009 RO rating 
decision, he was awarded a 100 percent rating pursuant to 
Diagnostic Code 5055, effective March 3, 2009.  A 100 percent 
rating under DC 5055 is assigned for one year, after which time 
the Veteran's rating was reduced to 30 percent (his current 
rating), effective May 1, 2009.

The Veteran's current rating of 30 percent is the minimum rating 
for status post-arthroplasty.  However, a rating in excess of 30 
percent may be assigned under DC 5055, or by analogy under 
Diagnostic Codes 5256, 5261 or 5262.  Therefore, in order to be 
entitled to a rating in excess of 30 percent, the evidence since 
May 1, 2009, must show chronic residuals consisting of severe 
painful motion or weakness in the affected extremity (60 percent 
under Diagnostic Code 5055); ankylosis of the knee in flexion 
between 10 and 20 degrees (40 percent under Diagnostic Code 
5256); limitation of extension to 30 degrees (40 percent under 
Diagnostic Code 5261); or nonunion of the tibia and fibula, with 
loose motion, requiring a brace (40 percent under Diagnostic Code 
5262).

In this case, the Board concludes that a rating in excess of 30 
percent is not warranted.  First, the Veteran has not shown 
chronic residuals or weakness in his left knee.  In a July 2010 
knee evaluation with his longtime private specialist, Dr. H., he 
presented with painful knees.  Dr. H. noted he had full range of 
motion which was symmetric, relatively well-maintained quadriceps 
muscles, and excellent valgus and valgus stability bilaterally.  
An x-ray study found both knees had no evidence of any fracture 
or pathologic lesion.  The private physician noted the Veteran 
complained of his knees popping anteriorly and of a recent fall 
that aggravated both knees.  Dr. H. added an anti-inflammatory 
medication to relieve the Veteran's discomfort.  The physician 
expected the pain to resolve.  The Veteran was to continue his 
strengthening exercises and using the knee sleeves.  If the 
Veteran experienced more falls, then Dr. H. recommended a follow-
up with the Veteran's general doctor for a work-up of potential 
reasons.  With regard to employment, Dr. H recommended the 
Veteran not perform any duties that would involve potential 
altercations with inmates, as the Veteran's occupation had been 
as a juvenile detenion facility guard.  The Veteran was to return 
to his private orthopedist on an as-needed basis.

The Board observes that the Veteran complained of pain and his 
private physician acknowledged the pain, but the doctor expected 
it to resolve.  In his testimony before the undersigned in August 
2010, the Veteran testified his pain was about the same after as 
before the total knee replacement surgery.  Given that severe 
painful motion or weakness was not evident, an increased rating 
is not warranted on this basis

Additionally, the Veteran's symptoms do not warrant an increased 
rating by analogy to Diagnostic Codes 5256, 5261 or 5261.  First, 
the private physician in July 2010 made no finding of ankylosis 
of the knee.  Indeed, the Veteran was able to exhibit a full 
range of motion in his left knee.  There is no evidence that he 
has ever had impairment of the tibia or fibula.  

As post-operatively the Veteran had full range of motion, this 
does not warrant an increased rating on this basis.  Finally, the 
evidence does not show nonunion of the tibia and fibula or loose 
motion.  Specifically, at the July 2010 private evaluation, no 
instability or other knee abnormalities were noted.  Again, 
though the Veteran had reported a recent fall to Dr. H., this 
physician concluded his report by recommending the Veteran 
consult with his general practitioner if he experienced more 
falls.  Plainly, Dr. H did not attribute the fall to the left 
knee, status-post replacement.  Therefore, as the evidence does 
not show ankylosis, significantly limited extension or nonunion 
of the tibia and fibula, an increased rating on these bases is 
not warranted.

The Board has also considered the Veteran's statements in support 
of his claim.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  See Layno, 6 Vet. App. at 470.  

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant higher ratings for his disability; 
however, disability ratings are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.

While acknowledging that the Veteran believes that his left knee 
is unstable, the Board places more weight on the objective 
results of stability testing than on the Veteran's subjective 
reports, which is found to outweigh the Veteran's claims.

Moreover, with regard to instability of the left knee, the 
criteria for a compensable rating is whether there is lateral 
instability or recurrent subluxation, not whether the Veteran 
experiences a feeling of instability or whether the Veteran has 
experienced a fall his private orthopedist did not attribute to 
his knee.

In sum, after a careful review of the evidence of record, the 
Board concludes that a rating in excess of 10 percent prior to 
March 3, 2009, for osteoarthritis of the left knee is not 
warranted, though a separate 10 percent evaluation for 
instability of the left knee prior to March 3, 2009 is hereby 
granted.  The Board further concludes that a rating in excess of 
30 percent after May 1, 2010, for states post left knee 
replacement is also not warranted.  As such, the appeal is 
granted in part and denied in part.  There is no reasonable doubt 
to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Veterans Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Veterans Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Veterans Court has clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Veterans Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Board has found the both pain and instability 
in his left knee prior to total left knee replacement surgery and 
pain after that surgery, though he has full range of motion in 
the joint.  The schedular criteria found at 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a contemplate both the level of disability 
suffered by the Veteran and his symptomatology, which is 
essentially instability prior to his knee replacement, and pain 
during the course of his claim and appeal.  Thus, analysis of 
this case under the first step specified in Thun indicates that 
referral for extraschedular consideration is not warranted in 
this case, the Board need go no further in the analysis.  
Referral is not indicated in this case.


ORDER

The appeal is denied with regard to entitlement to an evaluation 
in excess of 10 percent for left knee osteoarthritis prior to 
March 3, 2009.  

A separate rating of 10 percent for instability of the left knee 
prior to March 3, 2009 is granted.  

The appeal is denied with regard to entitlement to an evaluation 
in excess of 30 percent for status post total left knee 
arthroplasty from May 1, 2010 thereafter.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


